DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 15 is objected to because of the following informalities: “the manipulation device being effective impart vibratory motion to the cleaning member” is not grammatically correct.  Appropriate correction is required. It is treated as if “to” is inserted after “effective”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is a single claim which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p). Applicant requires a vacuum drawn from a proximal end of the body tube during 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 6, 10 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morejon (US 6,082,361).
Regarding claim 1, A debris-removal system comprising: a. a body tube 80 having a first body tube lumen (fig 1); b. a cleaning member 20/42 extending distally from a proximal opening of the body tube and adapted for manipulation within the body tube lumen (fig 1, fig 3); c. the cleaning member comprising a flexible filament 20 adapted to traverse a curvature of the body tube lumen when advanced through the body tube lumen by manipulation from a proximal end of the cleaning member (fig 1). 
Regarding claim 2, wherein the flexible filament is selected from the group consisting of semi-rigid wire, plastic rod, and tubing (tubing 20, figs 1 and 2).  
Regarding claim 3, further comprising a cleaning head 42 disposed at or adjacent a distal end of the flexible filament (fig 2).  
Regarding claim 5, the cleaning member being configured such that a distal end of the flexible filament cannot exit a distal end of the body tube upon actuation of the cleaning member (fig 1, the cleaning member 80 is fully inserted into body tube 20 and 
Regarding claim 6, further comprising an irrigation port 52 adapted to expel a fluid within the body tube lumen effective to assist in dislodgment and/or break- up of debris therein (the lumen may be used to expel a fluid from the body tube).  
Regarding claim 8, further comprising a collapsible sheath 110 in communication with the body tube lumen and adapted to contain at least a portion of the cleaning member that is not contained within the body tube lumen (fig 7).  
Regarding claim 10, the flexible filament further comprising a flexible filament lumen defining a suction path 50 for collection and removal of debris (fig 2, arrows pointing to 52).  
Regarding claim 12, wherein actuation of the cleaning member causes a corresponding actuation of the cleaning head to dislodge debris within the body tube lumen without compromising a sterile field within the body tube (because of sheath 110, Col.10 ll 8-19).  
Regarding claim 13, the body tube lumen being under a vacuum drawn from a proximal end of the body tube during actuation of the cleaning member (arrows toward opening 52, which may function during actuation).  
Regarding claim 14, further comprising a manipulation device 190 coupled to the cleaning member (fig 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinaiko (US 5,643,229) in view of Lois (US 6,183,450).
Regarding claim 1, A debris-removal system comprising: a. a body tube 32 having a first body tube lumen (fig 3); b. a cleaning member 50 extending distally from a proximal opening of the body tube and adapted for manipulation within the body tube lumen (fig 3); c. the cleaning member comprising a filament (fig 3).
While Sinaiko substantially discloses the invention as claimed, it does not disclose the cleaning member comprising a flexible filament adapted to traverse a curvature of the body tube lumen when advanced through the body tube lumen by manipulation from a proximal end of the cleaning member.  
	Lois discloses a de-clogging device which comprises a single, flexible filament which permits free device to de-clog bent catheters (see fig 1 for example). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sinaiko such that the cleaning member comprising a flexible filament adapted to traverse a curvature of the body tube lumen when advanced through the body tube lumen by manipulation from a proximal end of the cleaning member as taught by Lois to allow the filament to de-clog the body tube when the catheter is bent. 
Regarding claim 2, wherein the flexible filament is selected from the group consisting of semi-rigid wire, plastic rod, and tubing (semi-rigid wire, see combination in claim 1).  
Regarding claim 3, further comprising a cleaning head 54 disposed at or adjacent a distal end of the flexible filament (fig 3).  
Regarding claim 4, the cleaning head being configured such that it permits free flow of material past the cleaning head through said lumen regardless whether the cleaning head is at rest within the lumen or is being actuated therein to dislodge debris (see fig 3, the relative size of the filament is such that material flow past the cleaning head will continue and be “free” as claimed).  
Regarding claim 6, further comprising an irrigation port 35 adapted to expel a fluid within the body tube lumen effective to assist in dislodgment and/or break- up of debris therein (port 35 may be used to expel fluid).  
Regarding claim 13, the body tube lumen being under a vacuum drawn from a proximal end of the body tube during actuation of the cleaning member (via 70).  
Regarding claim 14, further comprising a manipulation device 56 coupled to the cleaning member (fig 3).  
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinaiko (US 5,643,229) in view of Lois (US 6,183,450) and Thomas (US 5,188,618).
Regarding claims 6 and 7, while Sinaiko substantially discloses the invention as claimed, it does not disclose an irrigation port adapted to expel a fluid within the body tube lumen effective to assist in dislodgement and/or breakup of debris therein nor the 
Thomas discloses a drainage tube which includes an irrigation port 44 adapted to expel fluid within the body tube lumen effective to assist in dislodgement and/or break-up of debris therein (Col.4 ll 56-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sinaiko such that it includes an irrigation port adapted to expel a fluid within the body tube lumen effective to assist in dislodgement and/or breakup of debris therein nor the fluid being expelled under pressure in the form of a fluid jet adapted to mechanically dislodge and/or break up said debris as taught by Thomas to assist in breaking up blood clots within the catheter.  
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinaiko (US 5,643,229) in view of Lois (US 6,183,450) and Rosenberg (US 5,100,395).
Regarding claim 11, while Sinaiko substantially discloses the invention as claimed, it does not disclose the first body tube lumen branching into a plurality of second body tube lumens.  
Sinaiko discloses the device is used for drainage (Col.2 ll 1-6). 
Rosenberg discloses a fluid drain with a branched body tube with a plurality of distal tubes each having respective distal lumens and in fluid communication with a proximal tube (fig 1 of Rosenberg). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sinaiko such that the distal end of Sinaiko comprises a . 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sinaiko (US 5,643,229) in view of Wilk et al (US 5,240,675) and Lois (US 6,183,450).
15. The debris-removal system of claim 14, while Sinaiko substantially discloses the invention as claimed, it does not disclose the manipulation device being effective to impart vibratory motion to the cleaning member. 
Wilk discloses providing a vibrator mechanism to a de-clogging device (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sinaiko by providing a vibrator mechanism as taught by Wilk to vibrate the wire to assist in de-clogging the catheter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,854,728. Although the claims at issue are not identical, they are not patentably distinct from each other because they .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,702,662. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader versions of the patented claims or are obvious when viewed with the references used in art rejections above.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,597,159. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either broader versions of the patented claims or are obvious when viewed with the references used in art rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783